Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowabity Notice
Regarding the independent claims, the best available prior art of Aoki (U.S. PGPUB 2012/0094738), Cuddy (U.S. PGPUB 2008/0039191), and Zielinski (U.S. PGPUB 20100029364), fails to disclose either singularly, in combination with each other, or in combination with other prior art, the “limitations of re-spin at least a subset of the plurality of virtual reels to select and display a second plurality of symbols at the plurality of display positions on the display device, the second plurality of symbols including: replacement symbols; and configurable symbols of the first plurality of symbols that are held at their respective display position on the display device during the re-spin of the plurality of virtual reels; and determine that the first jackpot has been won if the replacement symbols include the first configurable symbol with the first jackpot indicia as its variable component” and “for each re-spin:
re-spin the plurality of virtual reels to select and display replacement symbols for display positions displaying non-configurable symbols while holding any configurable symbols at their respective display position on the display device during the re-spin of the plurality of virtual reels; and determine that the first jackpot has been won if the replacement symbols include the first configurable symbol with the first jackpot indicia as its variable component, “ both previously stated in claims 5 and 6. For these reasons the claims have been allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/Primary Examiner, Art Unit 3715